 1   KATHLEEN J. ENGLAND, Nevada Bar No. 206
     GILBERT & ENGLAND LAW FIRM
 2   610 South Ninth Street
     Las Vegas, Nevada 89101
 3   Telephone: 702.529.2311
     E-mail:     kengland@gilbertenglandlaw.com
 4
     JASON R. MAIER, Nevada Bar No. 8557
 5   DANIELLE J. BARRAZA, Nevada Bar No. 13822
     MAIER GUTIERREZ & ASSOCIATES
 6   8816 Spanish Ridge Avenue
     Las Vegas, Nevada 89148
 7   Telephone: 702.629.7900
     Facsimile: 702.629.7925
 8   E-mail:    jrm@mgalaw.com
                djb@mgalaw.com
 9
     Attorneys for Plaintiffs William J. Berry, Jr.,
10   Cynthia Falls and Shane Kaufmann

11
                            UNITED STATES DISTRICT COURT
12
                                    DISTRICT OF NEVADA
13

14    WILLIAM J. BERRY, JR.; CYNTHIA                                           -APG-BNW
                                                       Case No.: 2:17-cv-00019-GMN-PAL
      FALLS; SHANE KAUFMANN,
15                                                     STIPULATION AND REQUEST
                             Plaintiffs,               FOR AN ORDER REGARDING
16                                                     PLAINTIFFS’ SUBMISSION OF A
      vs.                                              REPLACEMENT BRIEF FOR
17                                                     THEIR SUPPLEMENTAL
      DESERT PALACE, INC. d/b/a CAESARS                BRIEFING IN SUPPORT OF
18    PALACE; et al.,                                  THEIR OPPOSITION TO
                                                       DEFENDANT’S MOTION FOR
19                           Defendants.               SUMMARY JUDGMENT BASED
                                                       ON NEWLY PRODUCED
20                                                     DOCUMENTS [ECF NO. 136]
21

22
            IT IS HEREBY STIPULATED AND AGREED among Plaintiffs WILLIAM J.
23
     BERRY, JR., CYNTHIA FALLS, AND SHANE KAUFMANN (“Plaintiffs”) and
24
     Defendant DESERT PALACE, INC., d/b/a CAESARS PALACE (“Defendant”), that
25
     Plaintiffs be permitted to file a replacement to ECF No. 136, which is “Plaintiffs’
26
     Supplemental Briefing In Support of Their Opposition to Defendant’s Motion for
27
     Summary Judgment Based on Newly Produced Documents.” ECF No. 136. This
28


                                                   1
 1   replacement is requested because in filing their original supplemental brief on August 22,

 2   2019, Plaintiffs incorrectly sought leave to file Exhibit 61 (Emails) and Exhibit 62

 3   (Janiga’s 2014 Tabulations) under seal. This new replacement supplemental briefing

 4   includes all of the exhibits properly categorized and properly redacted pursuant to the

 5   agreement between counsel with respect to sensitive and/or proprietary information.

 6          The parties respectfully make this request pursuant to the Protective Order

 7   Regarding Confidential Discovery Materials [ECF No. 43], and submit that good cause

 8   exists for these minimal redactions in order to protect private, confidential, or proprietary

 9   information about Caesars Palace employees. By agreement, the redactions found in the

10   replacement exhibits are limited to Caesars employees’ personal phone numbers and the

11   previously redacted (by Caesars) customer information.

12    DATED this 1st day of October, 2019.             DATED this 1st day of October, 2019.

13    MAIER GUTIERREZ & ASSOCIATES                     AKIN GUMP STRAUSS HAUER FELD LLP
14    /s/ Danielle J. Barraza                          /s/ Esther G. Lander
      KATHLEEN J. ENGLAND                              ESTHER G. LANDER (pro hac vice)
15    Nevada Bar No. 206                               1333 New Hampshire Avenue, NW
      GILBERT & ENGLAND LAW FIRM                       Washington, DC 20036-1564
16    610 South Ninth Street
      Las Vegas, Nevada 89101
17                                                     PATRICK H. HICKS
      JASON R. MAIER                                   Nevada Bar No. 4832
18    Nevada Bar No. 8557                              LITTLER MENDELSON, P.C.
      DANIELLE J. BARRAZA                              3960 Howard Hughes Parkway, Ste. 300
19    Nevada Bar No. 13822                             Las Vegas, NV 89169
      8816 Spanish Ridge Avenue
20    Las Vegas, Nevada 89148                          SANDRA KETNER, ESQ.
      Attorneys for Plaintiffs William J. Berry,       Nevada Bar No. 8527
21    Jr., Cynthia Falls and Shane Kaufmann            LITTLER MENDELSON, P.C.
                                                       200 S. Virginia Street, 8th Floor
22                                                     Reno, NV 89501
23                                                     Attorneys for Defendant Desert Palace,
                                                       Inc. d/b/a Caesars Palace
24

25                     ORDER            ORDER

26     IT IS SO ORDERED.
                   IT IS SO ORDERED this ____ day of __________________, 2019.
27

28                                     UNITED
                                       UNITED SSTATES    DISTRICTJJUDGE
                                               TATES MAGISTRATE   UDGE
                                       Dated: October 1, 2019.
                                                   2
